Opinion filed March 23, 2006












 








 




Opinion filed March 23, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
                                                          No. 11-06-00030-CV
                                                    __________
 
                   IN THE INTEREST OF C.L.D. and N.J.D., CHILDREN
 

 
                                         On
Appeal from the 358th District Court
                                                           Ector
County, Texas
                                                Trial Court Cause No. D-110,413
 

 
                                             M
E M O R A N D U M   O P I N I O N
The trial court signed the order on January 17,
2006.  Stacey Kathleen Watkins filed her
notice of appeal on February 1, 2006.  A
motion for new trial was not filed, and Watkins did not file either an
affidavit of inability to pay costs on appeal or the required filing fee.
On February 6, 2006, Watkins was informed that the
required filing fee had not been paid and that the appellate record was due to
be filed on or before March 20, 2006.  On
February 27, 2006, Watkins was directed to pay the required filing fee on or
before March 14, 2006.  Watkins has
failed to respond.  As of this date,
neither the required filing fee nor the appellate record has been filed.
The appeal is dismissed.
 
March 23,
2006                                                                       PER
CURIAM
Panel
consists of:  Wright, C.J., and
McCall, J., and Strange, J.